MANDATE

THE STATE OF TEXAS

TO THE 293RD JUDICIAL DISTRICT COURT OF MAVERICK COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on July 31, 2013, the cause upon appeal to revise
or reverse your judgment between

Hale Land and Cattle Company, Inc., Appellant

V.

Silvaris Corporation, d/b/a Low Grande Lumber and Alcalosa Forwarding, Inc., Appellee

No. 04-13-00083-CV and Tr. Ct. No. 08-12-24038-MCV

was determined, and therein our said Court of Appeals made its order in these words:

     Appellant, Hale Land and Cattle Company, Inc. filed an interlocutory
appeal in this proceeding which was assigned Cause Number 04-13-00083-CV.
As relator. Hale Land and Cattle Company, Inc. subsequently filed its petition
for writ of mandamus which was assigned Cause Number 04-13-00320-CV,
and consolidated with the interlocutory appeal by order ofthis court on
May 23, 2013.

     In accordance with this court's opinion of this date, we AFFIRM the trial
court's order granting realignment of the parties for purposes of trial.

      Having considered Hale Land and Cattle Company, Inc.'s petition for
writ of mandamus the court is of the opinion that relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
Tex. R. App. P. 52.8(a).

     It is further ORDERED that appellees/real parties in interest Silvaris
Corporation D/B/A Low Grade Lumber and Alcalosa Forwarding, Inc.
recover their costs of appeal from appellant/relator Hale Land and Cattle
Company, Inc.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.
WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on July 23, 2015.

                                                      KEITH E. HOTTLE, CLERK




                                                      Cynthia A. Martinez
                                                      Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-13-00083-CV

                               Hale Land and Cattle Company, Inc.

                                                     v.

         Silvaris Corporation, d/b/a Low Grande Lumber and Alcalosa Forwarding, Inc.

     (NO. 08-12-24038-MCV IN 293RD JUDICIAL DISTRICT COURT OF MAVERICK COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
FEES FOR SHIPPING CASES TO
S.C. OR CCA                        $25.00   PAID          PERSON WHITWORTH BORCHERS AND MORALES
MOTION FEE                         $15.00   E-PAID        ELIZABETH DAVIDSON
MOTION FEE                         $15.00   E-PAID        ELIZABETH DAVIDSON
MOTION FEE                         $10.00   E-PAID        ELIZABETH DAVIDSON
MOTION FEE                         $10.00   E-PAID        ELIZABETH DAVIDSON
SUPPLEMENTAL CLERK'S
RECORD                            $412.00   PAID
MOTION FEE                         $10.00   E-PAID        ELIZABETH DAVIDSON
MOTION FEE                         $10.00   PAID          ELIZABETH DAVIDSON
MOTION FEE                         $10.00   E-PAID        LAMAR TREADWELL
REPORTER'S RECORD                   $0.00   UNKNOWN       N/A
COPIES                              $7.10   PAID          ELIZABETH C. DAVIDSON
CLERK'S RECORD                    $341.00   PAID          N/A
MOTION FEE                         $10.00   PAID          PERSON WHITWORTH BORCHERS & MORALES
MOTION FEE                         $10.00   E-PAID        LAMAR TREADWELL
FILING                            $100.00   PAID          ELIZABETH DAVIDSON
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID          ELIZABETH DAVIDSON
INDIGENCY FILING FEE               $25.00   PAID          ELIZABETH DAVIDSON


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


        Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this July 23, 2015.

                                             KEITH E. HOTTLE, CLERK



                                             Cynthia A. Martinez
                                             Deputy Clerk, Ext. 53853